 



Exhibit 10.2
Execution Copy
STOCK PURCHASE AGREEMENT
by and among
CROSSTEX ENERGY, INC.
and
THE PURCHASERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



                             Table of Contents

             
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Accounting Procedures and Interpretation     5  
 
           
 
  ARTICLE II        
 
  AGREEMENT TO SELL AND PURCHASE        
 
           
Section 2.01
  Authorization of Sale of Common Stock     5  
Section 2.02
  Sale and Purchase     5  
Section 2.03
  Adjustment of Purchased Shares     5  
Section 2.04
  Closing     6  
Section 2.05
  Conditions to the Closing     6  
Section 2.06
  Crosstex Deliveries     7  
Section 2.07
  Purchasers’ Deliveries     8  
Section 2.08
  Use of Proceeds     9  
Section 2.09
  Independent Nature of Purchasers’ Obligations and Rights     9  
 
           
 
  ARTICLE III        
 
  REPRESENTATIONS AND WARRANTIES        
 
  RELATED TO CROSSTEX        
 
           
Section 3.01
  Corporate Existence     9  
Section 3.02
  Capitalization and Valid Issuance of Purchased Shares     10  
Section 3.03
  Crosstex SEC Documents     11  
Section 3.04
  No Material Adverse Change     11  
Section 3.05
  Litigation     11  
Section 3.06
  No Conflicts; Compliance with Laws     12  
Section 3.07
  Authority, Enforceability     12  
Section 3.08
  Approvals     13  
Section 3.09
  Investment Company Status     13  
Section 3.10
  Certain Fees     13  
Section 3.11
  No Side Agreements     13  
Section 3.12
  Preemptive Rights or Registration Rights     13  
Section 3.13
  No Registration     13  
Section 3.14
  No Integration     14  
Section 3.15
  Insurance     14  
Section 3.16
  Internal Accounting Controls     14  
Section 3.17
  Form S-3 Eligibility     14  
Section 3.18
  Material Agreements        
Section 3.19
  Listing and Maintenance Requirements     14  
 
           
 
  ARTICLE IV        
 
  REPRESENTATIONS AND WARRANTIES AND COVENANTS        
 
  OF THE PURCHASERS        
 
           
Section 4.01
  Existence     15  

i 



--------------------------------------------------------------------------------



 



             
Section 4.02
  Authorization, Enforceability     15  
Section 4.03
  No Breach     15  
Section 4.04
  Certain Fees     15  
Section 4.05
  No Side Agreements     16  
Section 4.06
  Unregistered Securities     16  
Section 4.07
  Lock-Up     17  
 
           
 
  ARTICLE V        
 
  INDEMNIFICATION, COSTS AND EXPENSES        
 
           
Section 5.01
  Indemnification by Crosstex     17  
Section 5.02
  Indemnification by the Purchasers     17  
Section 5.03
  Indemnification Procedure     17  
 
           
 
  ARTICLE VI        
 
  MISCELLANEOUS        
 
           
Section 6.01
  Interpretation and Survival of Provisions     18  
Section 6.02
  Survival of Provisions     19  
Section 6.03
  No Waiver; Modifications in Writing     19  
Section 6.04
  Binding Effect; Assignment     19  
Section 6.05
  Non-Disclosure     20  
Section 6.06
  Communications     20  
Section 6.07
  Removal of Legend     22  
Section 6.08
  Entire Agreement     23  
Section 6.09
  Governing Law     23  
Section 6.10
  Execution in Counterparts     23  
Section 6.11
  Termination     23  
 
            Exhibit A — Form of Registration Rights Agreement         Exhibit B
— Form of Opinion of Crosstex Counsel        

ii 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT, dated as of May 16, 2006 (this “Agreement”),
is by and among CROSSTEX ENERGY, INC., a Delaware corporation (“Crosstex”), and
each of the purchasers set forth in Schedule A hereto (the “Purchasers”).
     WHEREAS, on May 1, 2006, Crosstex Energy Services, L.P., a wholly-owned
subsidiary of Crosstex Energy, L.P., a Delaware limited partnership (“Crosstex
Partners”), entered into a definitive Purchase and Sale Agreement, (the “Chief
Acquisition Agreement”) with Chief Holdings LLC (“Chief”) a Texas limited
liability company, and certain other purchasers to acquire, directly or
indirectly, the natural gas gathering pipeline systems and related facilities of
Chief (the “Chief Asset Acquisition”);
     WHEREAS, Crosstex Partners desires to finance a portion of the Chief Asset
Acquisition through the sale of Senior Subordinated Series C Units to Crosstex;
     WHEREAS, Crosstex desires to finance its purchase of Senior Subordinated
Series C Units in part through the sale of common stock, par value $0.01 of
Crosstex (“Common Stock”) to the Purchasers and each of the Purchasers,
severally and not jointly, desires to purchase such Common Stock in accordance
with this Agreement; and
     WHEREAS, Crosstex has agreed to provide the Purchasers with certain
registration rights with respect to the Common Stock acquired pursuant hereto.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
     “Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.
     “Anniversary Date” means 90 days from the Closing Date.

1



--------------------------------------------------------------------------------



 



     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Non-Disclosure Agreements and any and all other agreements
or instruments executed and delivered to the Purchasers by Crosstex or any
Subsidiary of Crosstex hereunder or thereunder.
     “Business Day” means any day other than a Saturday, Sunday, any federal
legal holiday or day on which banking institutions in the State of New York or
State of Texas are authorized or required by law or other governmental action to
close.
     “Bylaws” means the complete and correct Bylaws of Crosstex as in full force
and effect on the date hereof and the Closing Date, as applicable.
     “Chief Asset Acquisition” shall have the meaning specified in the recitals.
     “Chief Acquisition Agreement” shall have the meaning specified in the
recitals.
     “Closing” shall have the meaning specified in Section 2.04.
     “Closing Date” shall have the meaning specified in Section 2.04.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Stock” shall have the meaning specified in the recitals.
     “Common Stock Price” means the lesser of (i) $70.17 and (ii) the price at
which Crosstex sells or commits to sell any Common Stock at any time prior to or
contemporaneous with the Closing. Notwithstanding the foregoing, the Common
Stock Price with respect to Lubar Equity Fund, LLC shall be $76.90.
     “Crosstex” has the meaning set forth in the introductory paragraph.
     “Crosstex Financial Statements” shall have the meaning specified in
Section 3.03.
     “Crosstex Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Crosstex and its Subsidiaries taken as a whole; (b) the ability
of Crosstex and its Subsidiaries taken as a whole to carry out their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c) the ability of Crosstex to
consummate the transactions under any Basic Document; provided, however, that a
Crosstex Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Crosstex Parties
operate, except to the extent that the Crosstex Parties, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed

2



--------------------------------------------------------------------------------



 



upon Crosstex and its Subsidiaries or their respective businesses or any change
in applicable Law, or the interpretation thereof.
     “Crosstex Parties” means Crosstex and all of Crosstex’s Subsidiaries.
     “Crosstex Related Parties” shall have the meaning specified in
Section 5.02.
     “Crosstex SEC Documents” shall have the meaning specified in Section 3.03.
     “Crosstex Securities” means any class or series of equity interest in
Crosstex (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in Crosstex).
     “Crosstex Wholly-Owned Subsidiaries” means Crosstex Holdings GP, LLC, a
Delaware limited liability company, Crosstex Holdings LP, LLC, a Delaware
limited liability company, Crosstex Holdings, L.P., a Delaware limited
partnership, Crosstex Energy GP, LLC, a Delaware limited liability company,
Crosstex Energy GP, L.P., a Delaware limited partnership, Crosstex Asset
Management GP, LLC, a Delaware limited liability company, and Crosstex Asset
Management, L.P., a Delaware limited partnership.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Crosstex means a Governmental Authority having
jurisdiction over Crosstex, its Subsidiaries or any of their respective
Properties.
     “Indemnified Party” shall have the meaning specified in Section 5.03.
     “Indemnifying Party” shall have the meaning specified in Section 5.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any

3



--------------------------------------------------------------------------------



 



Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.
     “NASDAQ” means the NASDAQ National Market.
     “Non-Disclosure Agreements” means collectively (i) the Letter Agreement,
dated April 27, 2006, by and between Kayne Anderson MLP Investment Company and
Crosstex Partners, (ii) the Letter Agreement, dated May 3, 2006, by and between
Tortoise Capital Advisors LLC and Crosstex Partners, (iii) the Letter Agreement,
dated April 27, 2006, by and between LB I Group Inc. and Crosstex Partners, and
(iv) the Letter Agreement, dated May 4, 2006, by and between Fiduciary Asset
Management, LLC and Crosstex Partners.
     “Permits” means, with respect to Crosstex or any of its Subsidiaries, any
licenses, permits, variances, consents, authorizations, waivers, grants,
franchises, concessions, exemptions, orders, registrations and approvals of
Governmental Authorities or other Persons necessary for the ownership, leasing,
operation, occupancy or use of its Properties or the conduct of its businesses
as currently conducted.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Price” means $180,002,095.30, which is the aggregate of each
Purchaser’s Allocated Purchase Price as set forth on Schedule A hereto.
     “Purchased Shares” means with respect to each Purchaser, the number of
shares of Common Stock as set forth opposite such Purchaser’s name on Schedule A
hereto, subject to adjustment pursuant to Section 2.03.
     “Purchaser” has the meaning set forth in the introductory paragraph.
     “Purchaser Related Parties” shall have the meaning specified in
Section 5.01.
     “Registration Rights Agreement” means the Registration Rights Agreement, to
be entered into at the Closing, between Crosstex and the Purchasers in the form
attached hereto as Exhibit A.
     “Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.

4



--------------------------------------------------------------------------------



 



     “Senior Subordinated Series C Units” means the senior subordinated Series C
units representing limited partner interests in Crosstex Partners.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which: (i) such Person or a Subsidiary of such Person is a general partner or
manager; or (ii) at least a majority of the outstanding equity interest having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries. Notwithstanding any other provision of this Agreement, Crosstex
Partners shall be deemed a Subsidiary of Crosstex.
     “XTEX Purchase Agreement” means the Senior Subordinated Series C Unit
Purchase Agreement, dated the date hereof, by and among Crosstex Partners and
the purchasers party thereto.
     “XTEX Registration Rights Agreement” means the Registration Rights
Agreement, to be entered into at the Closing, by and among Crosstex Partners and
the purchasers party thereto, attached to the XTEX Purchase Agreement as
Exhibit A.
     Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Crosstex Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
     Section 2.01 Authorization of Sale of Common Stock. Crosstex has authorized
the issuance and sale to the Purchasers of the Purchased Shares.
     Section 2.02 Sale and Purchase. Subject to the terms and conditions hereof,
Crosstex hereby agrees to issue and sell to each Purchaser, free and clear of
any and all Liens, and each Purchaser, severally and not jointly, hereby agrees
to purchase from Crosstex, the number of Purchased Shares as set forth on
Schedule A (such number of Purchased Shares set forth thereon with respect to
each Purchaser, subject to adjustment pursuant to Section 2.03 below), and each
Purchaser agrees to pay Crosstex its Allocated Purchase Price.
     Section 2.03 Adjustment of Purchased Shares. If the Common Stock Price is
less than $70.17, then the number of Purchased Shares allocated to each
Purchaser shall be adjusted to be equal to the Allocated Purchase Price of such
Purchaser divided by the Common Stock Price

5



--------------------------------------------------------------------------------



 



with respect to such Purchaser, rounded to the nearest whole number.
Notwithstanding anything to the contrary contained herein, the number of
Purchased Shares allocated to Lubar Equity Fund, LLC shall not be adjusted.
     Section 2.04 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Shares hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins, L.L.P., First
City Tower, 1001 Fannin, Houston, Texas 77002, concurrently with the closing of
the Chief Asset Acquisition (the date of such closings, the “Closing Date”).
     Section 2.05 Conditions to the Closing.
          (a) Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Shares shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
               (i) no statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by any Governmental
Authority which temporarily, preliminarily or permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
hereby or makes the transactions contemplated hereby illegal; and
               (ii) there shall not be pending any suit, action or proceeding by
any Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
          (b) Purchasers’ Conditions. The respective obligation of each
Purchaser to consummate the purchase of the Purchased Shares shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by such Purchaser in writing, in
whole or in part with respect to its Purchased Shares, to the extent permitted
by applicable Law):
               (i) Crosstex shall have given each Purchaser at least two
(2) Business Days prior written notice of the Closing Date;
               (ii) since the date of this Agreement, no Crosstex Material
Adverse Effect shall have occurred and be continuing;
               (iii) each of the conditions set forth in Section 2.05(b) of the
XTEX Purchase Agreement (other than Section 2.05(b)(v)) shall have been
satisfied;
               (iv) Crosstex shall not have incurred any material indebtedness
since the date hereof other than indebtedness to purchase equity in Crosstex
Partners;
               (v) no notice of delisting shall have been received by Crosstex
and a notification form and supporting documentation, if any, shall have been
filed with the NASDAQ;

6



--------------------------------------------------------------------------------



 



               (vi) the representations and warranties of Crosstex contained in
this Agreement that are qualified by materiality or Crosstex Material Adverse
Effect shall be true and correct as of the Closing Date as if made on and as of
the Closing Date and all other representations and warranties shall be true and
correct in all material respects as of the Closing Date as if made on and as of
the Closing Date (except that representations made as of a specific date shall
be required to be true and correct as of such date only); and
               (vii) Crosstex shall have delivered, or caused to be delivered,
to the Purchasers at the Closing, Crosstex’s closing deliveries described in
Section 2.06.
          (c) Crosstex’s Conditions. The obligation of Crosstex to consummate
the sale of the Purchased Shares to each Purchaser shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(which may be waived by Crosstex in writing, in whole or in part, to the extent
permitted by applicable Law):
               (i) that the representations and warranties of such Purchaser
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing Date as if made on and as of the Closing Date (except
that representations made as of a specific date shall be required to be true and
correct as of such date only); and
               (ii) Crosstex Partners shall have consummated the Chief Asset
Acquisition in accordance with the Chief Acquisition Agreement.
     Section 2.06 Crosstex Deliveries. At the Closing, subject to the terms and
conditions hereof, Crosstex will deliver, or cause to be delivered, to the
Purchasers:
          (a) A certificate or certificates representing the Purchased Shares
(bearing the legend set forth in Section 4.06(d)), free and clear of any Liens,
other than transfer restrictions under applicable federal and state securities
laws;
          (b) Copies of (i) the Restated Certificate of Incorporation of
Crosstex, certified by the Secretary of State of Delaware as of a recent date
and (ii) the Bylaws;
          (c) A certificate of the Secretary of State of the State of Delaware,
dated a recent date, that Crosstex is in good standing;
          (d) A cross-receipt executed by Crosstex and delivered to each
Purchaser certifying that it has received the Allocated Purchase Price with
respect to such Purchaser as of the Closing Date;
          (e) An opinion addressed to the Purchasers from legal counsel to
Crosstex, dated as of the Closing, in the form and substance attached hereto as
Exhibit B;
          (f) The Registration Rights Agreement in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by Crosstex;

7



--------------------------------------------------------------------------------



 



          (g) A certificate, dated the Closing Date and signed by (x) the Chief
Executive Officer and (y) the Chief Financial Officer of Crosstex, in their
capacities as such, stating that:
          (i) Crosstex has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by Crosstex on or prior to the Closing Date;
          (ii) The representations and warranties of Crosstex contained in this
Agreement that are qualified by materiality or Crosstex Material Adverse Effect
were true and correct when made and as of the Closing Date and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the Closing
Date, in each case as though made at and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only); and
          (h) A certificate of the Secretary or Assistant Secretary of Crosstex
certifying as to (1) the Bylaws, (2) board resolutions authorizing the execution
and delivery of the Basic Documents and the consummation of the transactions
contemplated thereby and hereby and (3) its incumbent officers authorized to
execute the Basic Documents, setting forth the name and title and bearing the
signatures of such officers.
     Section 2.07 Purchasers’ Deliveries. At the Closing, subject to the terms
and conditions hereof, each Purchaser will deliver, or cause to be delivered, to
Crosstex:
     (a) Payment to Crosstex of each Purchaser’s Allocated Purchase Price by
wire transfer of immediately available funds to an account designated by
Crosstex in writing at least two Business Days prior to the Closing Date;
     (b) The Registration Rights Agreement in substantially the form attached
hereto as Exhibit A, which shall have been duly executed by each Purchaser;
     (c) A cross-receipt executed by each Purchaser and delivered to Crosstex
certifying that it has received its respective Purchased Shares as of the
Closing Date; and
     (d) A certificate from each Purchaser, dated the Closing Date and signed by
an appropriate officer of such Purchaser, in their capacities as such, stating
that:
          (i) Such Purchaser has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date; and
          (ii) The representations and warranties of such Purchaser contained in
this Agreement that are qualified by materiality were true and correct when made
and as of the Closing Date and all other representations and warranties were
true and correct in all material respects when made and are true and correct in
all material respects as of the Closing Date, in each case as though made at and
as of the Closing Date (except that

8



--------------------------------------------------------------------------------



 



representations made as of a specific date shall be required to be true and
correct as of such date only).
     Section 2.08 Use of Proceeds. Crosstex shall use the proceeds received from
the sale of the Purchased Shares solely for the purpose of purchasing Senior
Subordinated Series C Units from Crosstex Partners and reasonable expenses
related thereto.
     Section 2.09 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATED TO CROSSTEX
     Crosstex represents and warrants to each Purchaser as follows:
     Section 3.01 Corporate Existence. Crosstex (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware; and (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Crosstex Material Adverse Effect. Each of Crosstex’s Subsidiaries has been duly
incorporated or formed, as the case may be, and is validly existing and in good
standing under the laws of the State or other jurisdiction of its incorporation
or organization, as the case may be, and has all requisite power and authority,
and has all governmental licenses, authorizations, consents and approvals
necessary, to own, lease, use or operate its respective Properties and carry on
its business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Crosstex Material Adverse Effect. None of Crosstex nor any of its
Subsidiaries are in default in the performance, observance or fulfillment of any
provision of its respective certificate of incorporation, certification of
formation, bylaws, limited liability company agreement or other similar
organizational documents. Each of Crosstex and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
respective Properties or the character of its respective operations makes such

9



--------------------------------------------------------------------------------



 



qualification necessary, except where the failure to obtain such qualification,
license, authorization or good standing would not be reasonably likely to have a
Crosstex Material Adverse Effect.
     Section 3.02 Capitalization and Valid Issuance of Purchased Shares.
          (a) As of the date of this Agreement, the issued and outstanding
capital stock of Crosstex consist of 12,763,469 shares of Common Stock. All
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable.
          (b) Other than the Crosstex Energy, Inc. Long-Term Incentive Plan,
Crosstex has no equity compensation plans that contemplate the issuance of
Common Stock or other equity interest in Crosstex (or securities convertible
into or exchangeable for Common Stock or other equity interest in Crosstex). No
indebtedness having the right to vote (or convertible into or exchangeable for
securities having the right to vote) on any matters on which Crosstex
stockholders may vote are issued or outstanding. Except as set forth in the
first sentence of this Section 3.02(b), there are no outstanding or authorized
(i) options, warrants, preemptive rights, subscriptions, calls, or other rights,
convertible or exchangeable securities, agreements, claims or commitments of any
character obligating Crosstex or any of its Subsidiaries to issue, transfer or
sell any Common Stock or other equity interest in, Crosstex or any of its
Subsidiaries or securities convertible into or exchangeable for such Common
Stock or other equity interest in Crosstex, (ii) obligations of Crosstex or any
of its Subsidiaries to repurchase, redeem or otherwise acquire any Common Stock
or other equity interests of Crosstex or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which Crosstex or any of its Subsidiaries is a
party with respect to the voting of the equity interests of Crosstex or any of
its Subsidiaries. None of the offering or sale of the Purchased Shares or the
registration of the Purchased Shares pursuant to the Registration Rights
Agreement, all as contemplated by this Agreement, gives rise to any rights for
or relating to the registration of any Common Stock or other securities of the
Crosstex.
          (c) (i) All of the issued and outstanding equity interests of each of
the Crosstex Wholly-Owned Subsidiaries are owned, directly or indirectly, by
Crosstex free and clear of any Liens (except for such restrictions as may exist
under applicable Law, and all such ownership interests have been duly
authorized, validly issued and are fully paid and non-assessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof, and (ii) except as disclosed in the Crosstex SEC Documents, neither
Crosstex nor any of its Subsidiaries owns any shares of capital stock or other
securities of, or interest in, any other Person, or is obligated to make any
capital contribution to or other investment in any other Person.
          (d) The Common Stock being purchased by each of the Purchasers
hereunder will be duly authorized by Crosstex prior to the Closing and, when
issued and delivered to such Purchaser against payment therefor in accordance
with the terms of this Agreement, will be validly issued, fully paid and
nonassessable and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.

10



--------------------------------------------------------------------------------



 




          (e) The Common Stock is listed on the NASDAQ and Crosstex has not
received any notice of delisting. At the Closing the notification form and
supporting documentation, if any, related to the Purchased Shares will have been
filed with the NASDAQ.
     Section 3.03 Crosstex SEC Documents. Crosstex has timely filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents together with the Registration Statement, collectively “Crosstex
SEC Documents”). The Crosstex SEC Documents, including, without limitation, any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Crosstex Financial Statements”), at the time filed (in
the case of registration statements, solely on the dates of effectiveness)
(except to the extent corrected by a subsequently filed Crosstex SEC Document
filed prior to the date hereof) (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein (in light of the circumstances
under which they were made in the case of any prospectus) not misleading,
(b) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as applicable, (c) complied as to form in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, (d) in
the case of the Crosstex Financial Statements, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (e) in the case of the Crosstex
Financial Statements, fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position of Crosstex and its Subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. KPMG LLP is an independent public accounting
firm with respect to Crosstex and has not resigned or been dismissed as
independent public accountants of Crosstex as a result of or in connection with
any disagreement with Crosstex on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.
     Section 3.04 No Material Adverse Change. Except as set forth in or
contemplated by the Crosstex SEC Documents filed with the Commission on or prior
to the date hereof, since December 31, 2005, Crosstex and its Subsidiaries have
conducted their respective businesses in the ordinary course, consistent with
past practice, and there has been no (a) change, event, occurrence, effect,
fact, circumstance or condition that has had or would be reasonably likely to
have a Crosstex Material Adverse Effect, (b) acquisition or disposition of any
material asset by Crosstex or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business or as disclosed in the Crosstex SEC Documents, or (c) material change
in Crosstex’s accounting principles, practices or methods.
     Section 3.05 Litigation. Except as set forth in the Crosstex SEC Documents,
there is no action, suit, or proceeding pending (including any investigation,
litigation or inquiry) or, to Crosstex’s knowledge, contemplated or threatened
against or affecting any of the Crosstex Parties or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the Registration Rights Agreement or the right of Crosstex to
enter into this Agreement or the Registration Rights Agreement or to consummate
the transactions

11



--------------------------------------------------------------------------------



 



contemplated hereby and thereby or (b) (individually or in the aggregate) would
be reasonably likely to result in a Crosstex Material Adverse Effect.
     Section 3.06 No Conflicts; Compliance with Laws. The execution, delivery
and performance by Crosstex of the Basic Documents and compliance by Crosstex
with the terms and provisions hereof and thereof, and the issuance and sale by
Crosstex of the Purchased Shares, do not and will not (a) assuming the accuracy
of the representations and warranties of the Purchasers contained herein and
their compliance with the covenants contained herein, violate any provision of
any Law or Permit having applicability to Crosstex or any of its Subsidiaries or
any of their respective Properties, (b) conflict with or result in a violation
or breach of any provision of the certificate of incorporation or bylaws, each
as amended to date, of Crosstex or any organizational documents of any of
Crosstex’s Subsidiaries, (c) require any consent, approval or notice under or
result in a violation or breach of or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any contract, agreement, instrument,
obligation, note, bond, mortgage, license, loan or credit agreement to which
Crosstex or any of its Subsidiaries is a party or by which Crosstex or any of
its Subsidiaries or any of their respective Properties may be bound, or
(d) result in or require the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by Crosstex or
any of its Subsidiaries, except where any such conflict, violation, default,
breach, termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not be, individually or in the aggregate, reasonably likely to result in a
Crosstex Material Adverse Effect. Neither Crosstex nor any of its Subsidiaries
is in violation of any judgment, decree or order or any law, statute, ordinance,
rule or regulation applicable to Crosstex or its Subsidiaries, except as would
not, individually or in the aggregate, have a Material Adverse Effect. Crosstex
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Crosstex Material Adverse Effect, and neither Crosstex nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit except where such
potential revocation or modification would not have, individually or in the
aggregate, a Crosstex Material Adverse Effect. Neither Crosstex, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of Crosstex or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, Crosstex or any of its Subsidiaries (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
     Section 3.07 Authority, Enforceability. Crosstex has all necessary
corporate power and authority to execute, deliver and perform its obligations
under the Basic Documents and the execution, delivery and performance by
Crosstex of the Basic Documents has been duly authorized by all necessary
action; and the Basic Documents constitute the legal, valid and binding
obligations of Crosstex, enforceable in accordance with their terms, except as
such

12



--------------------------------------------------------------------------------



 



enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar laws affecting creditors’ rights generally or by general principles of
equity and except as the rights to indemnification may be limited by applicable
law. No approval from the holders of Common Stock is required in connection with
Crosstex’s issuance and sale of the Purchased Shares to the Purchasers.
     Section 3.08 Approvals. Except for the approvals required by the Commission
in connection with any registration statement filed under the Registration
Rights Agreement and for approvals which have already been obtained, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by Crosstex of any of the Basic
Documents, except where the failure to receive such authorization, consent,
approval, waiver, license, qualification or written exemption from, or to make
such filing, declaration, qualification or registration would not, individually
or in the aggregate, be reasonably likely to have a Crosstex Material Adverse
Effect.
     Section 3.09 Investment Company Status. Crosstex is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     Section 3.10 Certain Fees. No fees or commissions are or will be payable by
Crosstex to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Shares or the consummation of the transaction contemplated
by this Agreement. Crosstex agrees that it will indemnify and hold harmless each
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Crosstex or alleged to have been incurred by Crosstex in connection with the
sale of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement.
     Section 3.11 No Side Agreements. There are no agreements by, among or
between Crosstex or any of its Affiliates, on the one hand, and any Purchasers
or any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents, the XTEX Purchase Agreement
and the XTEX Registration Rights Agreement nor promises or inducements for
future transactions between or among any of such parties.
     Section 3.12 Preemptive Rights or Registration Rights. Except as set forth
in the agreement of limited partnership, limited liability company agreement or
other organizational documents of the Crosstex Parties, there are no preemptive
rights or other rights to subscribe for or to purchase, nor any restriction upon
the voting or transfer of, any capital stock or partnership or membership
interests of any of the Crosstex Parties, in each case pursuant to or any other
agreement or instrument to which any of such entities is a party or by which any
one of them may be bound. Neither the execution of this Agreement nor the
issuance of the Purchase Shares as contemplated by this Agreement gives rise to
any rights for or relating to the registration of any Common Stock or other
securities of Crosstex, other than as have been waived.
     Section 3.13 No Registration Assuming the accuracy of the representations
and warranties of each Purchaser contained in the Purchase Agreement, the
issuance and sale of the

13



--------------------------------------------------------------------------------



 



Purchased Shares pursuant to this Agreement is exempt from registration
requirements of the Securities Act of 1933, as amended.
     Section 3.14 No Integration. Neither Crosstex nor any of its Subsidiaries
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act of 1933, as amended) that is or will be
integrated with the sale of the Purchased Shares in a manner that would require
registration under the Securities Act of 1933, as amended.
     Section 3.15 Insurance. Crosstex and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged. Crosstex does not have any reason to believe that it nor any
Subsidiary will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.
     Section 3.16 Internal Accounting Controls. Crosstex and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Crosstex is not aware of any failures of such internal accounting
controls.
     Section 3.17 Form S-3 Eligibility. Crosstex is eligible to register the
resale of its Common Stock for resale by the Purchasers under Form S-3
promulgated under the Securities Act.
     Section 3.18 Material Agreements. Crosstex has provided the Purchasers
with, or made available to the Purchasers through the Crosstex SEC Documents,
correct and complete copies of all material agreements (as defined in
Section 601(b)(10) of Regulation S-K promulgated by the Commission) and of all
exhibits to the Crosstex SEC Documents, including amendments to or other
modifications of pre-existing material agreements, entered into by Crosstex.
     Section 3.19 Listing and Maintenance Requirements. Crosstex has not
received notice (written or oral) from NASDAQ to the effect that it is not in
compliance with the listing or maintenance requirements thereof. Crosstex is in
compliance with all such listing and maintenance requirements. The issuance and
sale of the Purchased Shares and the offer of the Common Shares and issuance of
such Common Shares upon conversion of the Purchased Shares does not contravene
NASDAQ rules and regulations.

14



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PURCHASERS
     Each Purchaser, severally and not jointly, hereby represents and warrants
and covenants to Crosstex that:
     Section 4.01 Existence. Such Purchaser is duly organized and validly
existing and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
     Section 4.02 Authorization, Enforceability. Such Purchaser has all
necessary legal power and authority to enter into, deliver and perform its
obligations under this Agreement and the Registration Rights Agreement. The
execution, delivery and performance of this Agreement and the Registration
Rights Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. This Agreement and the Registration
Rights Agreement have been duly executed and delivered by such Purchaser and
constitute legal, valid and binding obligations of such Purchaser; provided
that, the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity and
except as the rights to indemnification may be limited applicable law
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 4.03 No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which the Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Purchaser, or (c) violate any statute or order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement and could
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition or prospects of such Purchaser.
     Section 4.04 Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees severally and not jointly
with any other Purchaser, that it will indemnify and hold harmless Crosstex from
and against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of the Purchased Shares or the consummation of the transactions contemplated by
this Agreement.

15



--------------------------------------------------------------------------------



 



     Section 4.05 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and Crosstex
or any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents, the XTEX Purchase Agreement
and XTEX Registration Rights Agreements nor promises or inducements for future
transactions between or among any of such parties.
     Section 4.06 Unregistered Securities. Such Purchaser represents that:
          (a) Investment. The Purchased Shares are being acquired for its own
account or the account of clients for whom it exercises investment discretion,
not as a nominee or agent, and with no intention of distributing the Purchased
Shares or any part thereof, and that Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same in
any transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to such Purchaser’s right at all times to
(subject to such Purchaser’s agreement contained in Section 4.07 hereof) sell or
otherwise dispose of all or any part of the Purchased Shares under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Shares, such Purchaser understands and agrees (a) that it may do so only in
compliance with the Securities Act and applicable state securities law, as then
in effect, which may include a sale contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities,
subject to withdrawal thereof as described in Section 6.07(b).
          (b) Nature of Purchasers. Such Purchaser represents and warrants to,
and covenants and agrees with, Crosstex that, (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the Securities and
Exchange Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.
          (c) Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to Crosstex’s periodic filings with the Commission,
including Crosstex’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q,
and Current Reports filed on Form 8-K and (b) been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of
Crosstex regarding such matters sufficient to enable such Purchaser to evaluate
the risks and merits of purchasing the Purchased Shares and consummating the
transactions contemplated by the Basic Documents.
          (d) Legend. It is understood that the certificates evidencing the
Purchased Shares will bear the following legend: “These securities have not been
registered under the Securities Act of 1933, as amended. They may not be sold or
offered for sale in the absence of a registration statement in effect with
respect to the securities under such Act or an opinion of counsel satisfactory
to the Company that such registration is not required or unless sold pursuant

16



--------------------------------------------------------------------------------



 



to Rule 144 of such Act. These securities may be pledged in connection with a
bona fide margin account or other loan secured by such securities.”
     Section 4.07 Lock-Up. Such Purchaser agrees that from and after Closing it
will not sell any of the Purchased Shares prior to the Anniversary Date.
ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES
     Section 5.01 Indemnification by Crosstex. Crosstex agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
Crosstex contained herein, provided such claim for indemnification relating to a
breach of a representation or warranty is made prior to the expiration of such
representation or warranty.
     Section 5.02 Indemnification by the Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Crosstex, its officers and directors and
their respective Representatives (collectively, “Crosstex Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein, provided such claim for indemnification
relating to a breach of the representations and warranties is made prior to the
expiration of such representations and warranties; provided, however, that the
liability of each Purchaser shall not be greater in amount than such Purchaser’s
Allocated Purchase Price.
     Section 5.03 Indemnification Procedure. Promptly after any Crosstex Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the

17



--------------------------------------------------------------------------------



 



right to defend and settle, at its own expense and by its own counsel, any such
matter as long as the Indemnifying Party pursues the same diligently and in good
faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense and employ
counsel or (B) if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and counsel to the Indemnified Party shall have
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of and does not
contain any admission of wrong doing by, the Indemnified Party.
ARTICLE VI
MISCELLANEOUS
     Section 6.01 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever Crosstex has an obligation under the Basic Documents, the
expense of complying with that obligation shall be an expense of Crosstex unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by the Purchasers, such action shall be in such Purchaser’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Basic Documents is held to be illegal, invalid, not binding, or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect.

18



--------------------------------------------------------------------------------



 



     Section 6.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.07, 3.10, 3.11, 4.04, and 4.06 hereunder shall survive
the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of
twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of Crosstex or the Purchasers. The covenants made in this
Agreement or any other Basic Document shall survive the Closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Shares and payment therefor and
repayment, conversion, exercise or repurchase thereof. All indemnification
obligations of Crosstex and the Purchasers and the provisions of Article V shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing referencing that individual Section,
regardless of any purported general termination of this Agreement.
     Section 6.03 No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.
          (b) Specific Waiver. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Basic Document shall be effective unless signed by
each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Basic Document, any waiver
of any provision of this Agreement or any other Basic Document, and any consent
to any departure by Crosstex from the terms of any provision of this Agreement
or any other Basic Document shall be effective only in the specific instance and
for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on Crosstex in
any case shall entitle Crosstex to any other or further notice or demand in
similar or other circumstances.
     Section 6.04 Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Crosstex,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
          (b) Assignment of Purchased Shares. All or any portion of Purchased
Shares purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities laws,
Sections 4.06 and 4.07 herein and the Registration Rights Agreement.

19



--------------------------------------------------------------------------------



 



          (c) Assignment of Rights. All or any portion of the rights and
obligations of each Purchaser under this Agreement may be transferred by such
Purchaser to any Affiliate of such Purchaser without the consent of Crosstex.
All or any portion of the rights and obligations of each Purchaser under this
Agreement may not be transferred by such Purchaser to a non-Affiliate without
the written consent of Crosstex.
     Section 6.05 Non-Disclosure. Notwithstanding anything herein to the
contrary, the Non-Disclosure Agreement shall remain in full force and effect
regardless of any termination of this Agreement. Other than the Form 8-Ks and
Registration Statement to be filed in connection with this Agreement, Crosstex,
the General Partners, their respective Subsidiaries and any of their respective
Representatives shall disclose the identity of, or any other information
concerning, any Purchaser or any of its Affiliates only after providing such
Purchaser a reasonable opportunity to review and comment on such disclosure;
provided, however, that nothing in this Section 6.05 shall delay any required
filing or other disclosure with the Commission, Nasdaq or any Governmental
Authority or otherwise hinder Crosstex, the General Partners, their respective
subsidiaries or their Representations’ ability to timely comply with all laws or
rules and regulations of the Commission, Nasdaq or other Governmental Authority.
     Section 6.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

         
 
  (a)   If to Chieftain Capital Management, Inc., as agent and attorney-in-fact
for the Purchasers who are its clients under separate investment advisor
agreements:
 
       
 
      Chieftain Capital Management, Inc.
 
      12 East 49th Street
 
      New York, New York 10017
 
      Attn: Thomas D. Stern
 
       
 
      with a copy to:
 
       
 
      Seward & Kissel LLP
 
      One Battery Park Plaza
 
      New York, New York 10004
 
      Attention: Patricia A. Poglinco, Esq.
 
      Fax: (212) 480-8421
 
       
 
  (b)   If to Kayne Anderson MLP Investment Company or Kayne Anderson Energy
Total Return Fund, Inc.:
 
       
 
      1800 Avenue of the Stars, 2nd Floor
 
      Los Angeles, CA 90067
 
      Attention: David Shladovsky, Esq.
 
      Facsimile: (310) 284-6490

20



--------------------------------------------------------------------------------



 



         
 
      and
 
       
 
      1100 Louisiana, Suite 4550
 
      Houston, Texas 77002
 
      Attention: Kevin McCarthy
 
      Facsimile: (713) 655-7359
 
       
 
      with a copy to:
 
       
 
      Vinson & Elkins L.L.P.
 
      1001 Fannin, Suite 2300
 
      Houston, TX 77002
 
      Attention: Dan Fleckman
 
      Facsimile: (713) 615-5859
 
       
 
  (c)   If to LB I Group Inc.:
 
       
 
      LB I Group Inc.
 
      c/o Lehman Brothers Inc.
 
      399 Park Avenue, 9th Floor
 
      New York, NY 10022
 
      Attention: Michael J. Cannon
 
      Facsimile: 646-758-4208
 
       
 
      with a copy to:
 
       
 
      Vinson & Elkins L.L.P.
 
      1001 Fannin, Suite 2300
 
      Houston, TX 77002
 
      Attention: Dan Fleckman
 
      Facsimile: (713) 615-5859
 
       
 
  (d)   If to Lubar Equity Fund, LLC:
 
       
 
      Lubar Equity Fund, LLC
 
      700 N. Water Street
 
      Suite 1200
 
      Milwaukee, WI 53202
 
      Attn: David J. Lubar
 
      Facsimile: (414) 291–9061
 
       
 
  (e)   If to Tortoise North American Energy Corp.:
 
       
 
      10801 Mastin, Suite 222
 
      Overland Park, KS 66210
 
      Attention: David Schulte
 
      Facsimile: (913) 981-1021

21



--------------------------------------------------------------------------------



 



         
 
      with a copy to:
 
       
 
      Blackwell Sanders Peper Martin LLP
 
      2300 Main Street, Suite 1000
 
      Kansas City, MO 64108
 
      Attention: Steven F. Carman
 
      Facsimile: (816) 983-8080
 
       
 
  (f)   If to Crosstex:
 
       
 
      Crosstex Energy, L.P.
 
      2501 Cedar Springs
 
      Dallas, Texas 75201
 
      Attention: Barry E. Davis
 
      Facsimile: (214) 953-9500
 
       
 
      with a copy to:
 
       
 
      Baker Botts L.L.P.
 
      2001 Ross Avenue
 
      Dallas, Texas 75201-2980
 
      Attention: Doug Rayburn
 
      Facsimile: (214) 661-4634

or to such other address as Crosstex or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
     Section 6.07 Removal of Legend.
          (a) Each Purchaser may request Crosstex to remove the legend described
in Section 4.06(d) from the certificates evidencing the Purchased Shares by
submitting to Crosstex such certificates, together with an opinion of counsel to
the effect that such legend is no longer required under the Securities Act or
applicable state laws, as the case may be. Crosstex shall cooperate with such
Purchaser to effect the removal of such legend.
          (b) Crosstex agrees that following the date that such registration
statement is declared effective by the Commission, or at such time as such
legend is no longer required under this Section 6.07(b), it will, as promptly as
practicable following the delivery by a Purchaser to Crosstex or Crosstex’s
transfer agent of a certificate representing Common Stock issued with a
restrictive legend, instruct Crosstex’s transfer agent to, or deliver or cause
to be delivered to such Purchaser a certificate representing such Common Stock
that is free from all restrictive and other legends. While a registration
statement covering the resale of such security is effective or at any

22



--------------------------------------------------------------------------------



 



time after removal of any such restrictive legend, Crosstex shall withdraw any
and all stop-transfer instructions with respect to such security.
Notwithstanding anything in this agreement or any other Basic Document to the
contrary, Crosstex may not make any notation on its records or give instructions
to any transfer agent of Crosstex that enlarge the restrictions on transfer set
forth in this Section.
     Section 6.08 Entire Agreement. This Agreement, the other Basic Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by Crosstex or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
     Section 6.09 Governing Law. This Agreement will be construed in accordance
with and governed by the laws of the State of Texas without regard to principles
of conflicts of laws.
     Section 6.10 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 6.11 Termination.
          (a) In the event that any of the conditions to a party’s obligation to
close specified in Section 2.05 is not satisfied at or prior to the Closing
Date, such party may terminate this Agreement.
          (b) In the event that the Closing Date does not take place on or
before August 31, 2006, either party may terminate this Agreement.
          (c) In the event of any termination of this Agreement pursuant to this
Section 6.11, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto; provided that nothing herein shall relieve any party from any liability
or obligation with respect to any willful breach of this Agreement.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as
of the date first above written.

                  CROSSTEX ENERGY, INC.    
 
           
 
  By:   /s/ William W. Davis
 
William W. Davis    
 
      Executive Vice President and    
 
      Chief Financial Officer    

[Signature Page to XTXI Purchase Agreement] 

 



--------------------------------------------------------------------------------



 



                  CHIEFTAIN CAPITAL MANAGEMENT, INC.         as agent and
attorney-in-fact for the Purchasers who are its clients under separate
investment advisor agreements    
 
           
 
  By:   /s/ Thomas D. Stern
 
     Thomas D. Stern    
 
           Managing Director    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



                  KAYNE ANDERSON MLP INVESTMENT COMPANY    
 
           
 
  By:   /s/ James C. Baker
 
     James C. Baker    
 
           Vice President    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



                  KAYNE ANDERSON ENERGY TOTAL            RETURN FUND, INC.    
 
           
 
  By:   /s/ James C. Baker
 
     James C. Baker    
 
           Vice President    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
           
 
  By:   /s/ Ashvin Rao
 
     Ashvin Rao    
 
           Vice President    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



                  LUBAR EQUITY FUND, LLC    
 
           
 
  By:   Lubar & Co., Incorporated    
 
  Its:   Manager    
 
           
 
  By:   /s/ David J. Lubar
 
     David J. Lubar    
 
           President    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



                  TORTOISE NORTH AMERICAN ENERGY CORP.    
 
           
 
  By:   /s/ David J. Schulte
 
     David J. Schulte    
 
           President    

[Signature Page to XTXI Purchase Agreement] 



--------------------------------------------------------------------------------



 



Schedule A

                      Purchased     Allocated   Purchaser   Shares*     Purchase
Price  
Chieftain Capital Management, Inc. as agent and attorney-in-fact for the
Purchasers who are its clients under separate investment advisor agreements
    1,710,130     $ 119,999,822.10  
Kayne Anderson MLP Investment Company
    57,005       4,000,040.85  
Kayne Anderson Energy Total Return Fund, Inc.
    285,025       20,000,204.25  
LB I Group Inc.
    313,520       21,999,698.40  
Lubar Equity Fund, LLC
    156,070       12,001,783.00  
Tortoise North American Energy Corp.
    28,510       2,000,546.70  
 
           
Total
    2,550,260     $ 180,002,095.30  
 
           

 

*   Subject to adjustment pursuant to Section 2.03.

Schedule A

 



--------------------------------------------------------------------------------



 



Exhibit A
REGISTRATION RIGHTS AGREEMENT
by and among
CROSSTEX ENERGY, INC.
and
THE PURCHASERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Registrable Securities     3  
 
           
 
  ARTICLE II        
 
  REGISTRATION RIGHTS        
 
           
Section 2.1
  Shelf Registration     3  
Section 2.2
  Piggyback Registration     5  
Section 2.3
  Underwritten Offering     6  
Section 2.4
  Sale Procedures     7  
Section 2.5
  Cooperation by Holders     9  
Section 2.6
  Restrictions on Public Sale by Holders of Registrable Securities     10  
Section 2.7
  Expenses     10  
Section 2.8
  Indemnification     10  
Section 2.9
  Rule 144 Reporting     13  
Section 2.10
  Transfer or Assignment of Registration Rights     13  
Section 2.11
  Limitation on Subsequent Registration Rights     13  
Section 2.12
  Aggregation of Registrable Securities     13  
 
           
 
  ARTICLE III        
 
  MISCELLANEOUS        
 
           
Section 3.1
  Communications     14  
Section 3.2
  Successor and Assigns     16  
Section 3.3
  Assignment of Rights     16  
Section 3.4
  Recapitalization, Exchanges, etc. Affecting the Common Stock     16  
Section 3.5
  Specific Performance     17  
Section 3.6
  Counterparts     17  
Section 3.7
  Headings     17  
Section 3.8
  Governing Law     17  
Section 3.9
  Severability of Provisions     17  
Section 3.10
  Entire Agreement     17  
Section 3.11
  Amendment     17  
Section 3.12
  No Presumption     17  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of [                    ], 2006 by and among CROSSTEX ENERGY, INC., a
Delaware corporation (“Crosstex”), and each of the parties set forth on
Schedule A hereto (the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Shares pursuant to the Stock Purchase
Agreement, dated as of May 16, 2006, by and between Crosstex and the Purchasers
(the “Purchase Agreement”);
     WHEREAS, Crosstex has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of the Purchasers and
Crosstex under the Purchase Agreement that this Agreement be executed and
delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The terms set forth below are used herein as so
defined:
          “Affiliate” means, with respect to a specified Person, any other
Person, directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person and, for the purposes of this
definition, any registered investment advisor, together with its clients for
whom it exercises investment discretion and acts as agent and attorney-in-fact
shall be considered Affiliates. For purposes of this definition, “control”
(including, with correlative meanings, “controlling,” “controlled by,” and
“under common control with”) means the power to direct or cause the direction of
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.
          “Anniversary Date” shall have the meaning set forth in the Purchase
Agreement.
          “Business Day” means any day other than a Saturday, Sunday, any
federal legal holiday or day on which banking institutions in the State of New
York or State of Texas are authorized or required by law or other governmental
action to close.
          “Closing” shall have the meaning set forth in the Purchase Agreement.
          “Closing Date” shall have the meaning set forth in the Purchase
Agreement.
          “Commission” means the United States Securities and Exchange
Commission.

1



--------------------------------------------------------------------------------



 



          “Common Stock” shall have the meaning set forth in the Purchase
Agreement.
          “Crosstex” has the meaning specified therefor in the introductory
paragraph of this Agreement.
          “Effectiveness Period” has the meaning specified therefor in
Section 2.1(a) of this Agreement.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Holder” means the record holder of any Registrable Securities.
          “Included Registrable Securities” has the meaning specified therefor
in Section 2.2(a) of this Agreement.
          “Losses” has the meaning specified therefor in Section 2.8(a) of this
Agreement.
          “Managing Underwriter” means, with respect to any Underwritten
Offering, the book running lead manager of such Underwritten Offering.
          “Non-Disclosure Agreements” means collectively (i) the Letter
Agreement, dated April 27, 2006, by and between Kayne Anderson MLP Investment
Company and Crosstex Partners, (ii) the Letter Agreement, dated May 3, 2006, by
and between Tortoise Capital Advisors LLC, and Crosstex Partners, (iii) the
Letter Agreement, dated April 27, 2006, by and between LB I Group Inc. and
Crosstex Partners, and (iv) the Letter Agreement, dated May 4, 2006, by and
between Fiduciary Asset Management, LLC and Crosstex Partners.
          “Other Holder” has the meaning specified in Section 2.2(b).
          “Person” means any individual, corporation, company, voluntary
association, partnership, joint venture, trust, limited liability company,
unincorporated organization, government or any agency, instrumentality or
political subdivision thereof, or any other form of entity.
          “Piggyback Registration” has the meaning specified therefor in
Section 2.2(a) of this Agreement.
          “Purchase Agreement” has the meaning specified therefor in the
Recitals of this Agreement.
          “Purchased Shares” shall have the meaning set forth in the Purchase
Agreement.
          “Purchasers” has the meaning specified therefor in the introductory
paragraph of this Agreement.

2



--------------------------------------------------------------------------------



 



          “Registrable Securities” means the Purchased Shares, all of which are
subject to the rights provided herein until such rights terminate pursuant to
the provisions of this Agreement.
          “Registration Expenses” has the meaning specified therefor in
Section 2.7(a) of this Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Selling Expenses” has the meaning specified therefor in
Section 2.7(a) of this Agreement.
          “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.
          “Shelf Registration Statement” means a registration statement under
the Securities Act to permit the resale of the Registrable Securities from time
to time as permitted by Rule 415 of the Securities Act (or any similar provision
then in force under the Securities Act).
          “Underwritten Offering” means an offering (including an offering
pursuant to a Shelf Registration Statement) in which Common Stock is sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
     Section 1.2 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any Section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security is held by Crosstex or
one of its subsidiaries; (d) such Registrable Security has been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities or (e) two years from the date
hereof; provided, however, no Registrable Security shall cease to be a
Registrable Security pursuant to this Section 1.2(e) for the purposes of a
Piggyback Registration or a registration pursuant to Section 2.3 hereof prior to
five years from the date hereof with respect to any Purchaser who holds 8% or
more of the shares of Common Stock outstanding at such time.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.1 Shelf Registration.
          (a) Shelf Registration. As soon as practicable following the Closing
of the acquisition of the Purchased Shares pursuant to the terms of the Purchase
Agreement, but in any event within 30 days of the Closing, Crosstex shall
prepare and file a Shelf Registration Statement covering the Registrable
Securities. Crosstex shall use its commercially reasonable

3



--------------------------------------------------------------------------------



 



efforts to cause the Shelf Registration Statement to become effective no later
than 90 days after the date of the Closing. A Shelf Registration Statement filed
pursuant to this Section 2.1(a) shall be on such appropriate registration form
of the Commission as shall be selected by Crosstex; provided, however, that if a
prospectus supplement will be used in connection with the marketing of an
Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify Crosstex in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, Crosstex shall include
such information in the prospectus unless it has determined, upon advice of
counsel, that such information would violate the rules and regulations of the
Commission or would cause such prospectus supplement to contain an untrue
statement of a material fact or to omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. Crosstex will use its commercially reasonable efforts to cause the
Shelf Registration Statement filed pursuant to this Section 2.1(a) to be
continuously effective under the Securities Act until the earlier of (i) all
Registrable Securities covered by the Shelf Registration Statement have been
distributed in the manner set forth and as contemplated in the Shelf
Registration Statement, (ii) there are no longer any Registrable Securities
outstanding or (iii) two years from the Closing (the “Effectiveness Period”).
The Shelf Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. If the Shelf Registration Statement is not
declared effective within 120 days after Closing, then the Purchasers shall be
entitled to a payment (with respect to each of such Purchaser’s Purchased
Shares), as liquidated damages and not as a penalty, of 0.25% of the Purchase
Price per 30-day period for the first sixty (60) days following the 120th day
after Closing, with such payment amount increasing by an additional 0.25% of the
Purchase Price per 30-day period for each subsequent 60 days, up to a maximum of
1.00% of the Purchase Price per 30-day period (the “Liquidated Damages”), until
such time as the Shelf Registration Statement is declared effective or there are
no longer any Registrable Securities outstanding. The Liquidated Damages shall
accrue on a daily basis and be paid to each Purchaser in cash within ten
(10) Business Days of the end of such 30-day period. The Purchasers’ rights (and
any transferee’s rights pursuant to Section 2.10) under this Section 2.1 shall
terminate when such Registrable Securities become eligible for resale under Rule
144(k) (or any similar provision then in force under the Securities Act).
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Crosstex may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement) if (i) Crosstex is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and Crosstex determines in good faith
that Crosstex’s ability to pursue or consummate such a transaction would be
materially and adversely affected by any required disclosure of such transaction
in the Shelf Registration Statement or (ii) Crosstex has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of Crosstex, would materially and adversely affect Crosstex;
however, in no

4



--------------------------------------------------------------------------------



 



event shall any delay pursuant hereto exceed sixty (60) days in any one
hundred-eighty (180) day period or ninety (90) days in any twelve-month period.
Upon disclosure of such information or the termination of the condition
described above, Crosstex shall provide prompt notice to the Selling Holders
whose Registrable Securities are included in the Shelf Registration Statement,
and shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.
     Section 2.2 Piggyback Registration.
          (a) Participation. Commencing on the later of the Anniversary Date or
the Effective Date of the Registration Statement, if Crosstex at any time
proposes to file a prospectus supplement to an effective Shelf Registration
Statement with respect to an Underwritten Offering of Common Stock for its own
account or to register any Common Stock for its own account for sale to the
public in an Underwritten Offering or otherwise file any registration statement
with the Commission relating to any Underwritten Offering of Common Stock other
than (x) a registration statement on Form S-8 (or any successor form) relating
solely to employee benefit plans or (y) a registration statement on Form S-4 (or
any successor form) relating solely to a Rule 145 transaction, then, as soon as
practicable following the engagement of counsel to Crosstex to prepare the
documents to be used in connection with an Underwritten Offering, Crosstex shall
give notice of such proposed Underwritten Offering to the Holders, and such
notice shall offer the Holders the opportunity to include in such Underwritten
Offering such number of Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing (a “Piggyback
Registration”); provided, however, that Crosstex shall not be required to offer
such opportunity to Holders if the Holders do not offer a minimum of $5,000,000
of Registrable Securities (determined by multiplying the number of Registrable
Securities owned by the average of the closing price on NASDAQ for Common Stock
for the ten (10) trading days preceding the date of such notice). The notice
required to be provided in this Section 2.2(a) to Holders shall be provided on a
Business Day pursuant to Section 3.1 hereof and receipt of such notice shall be
confirmed by Holder. Holder shall then have two (2) Business Days to request
inclusion of Registrable Securities in the Underwritten Offering. If no request
for inclusion from a Holder is received within the specified time, such Holder
shall have no further right to participate in such Piggyback Registration. If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
Crosstex shall determine for any reason not to undertake or to delay such
Underwritten Offering, Crosstex may, at its election, give written notice of
such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Crosstex of such
withdrawal up to and including the time of pricing of such offering. No Holders
shall be entitled to participate in any such Underwritten Offering under this
Section 2.2(a) unless such Holder (together with any Affiliates that are Selling
Holders) participating therein holds at least fifteen million ($15,000,000) of
Registrable Securities (determined by multiplying the number of

5



--------------------------------------------------------------------------------



 



Registrable Securities owned by the average of the closing price for Common
Stock for the ten (10) trading days preceding the date of such notice).
          (b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Stock included in a
Piggyback Registration advises Crosstex that the total amount of Common Stock
which the Selling Holders and any other Persons intend to include in such
offering exceeds the number which can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Common Stock offered or the market for the Common Stock, then the Common Stock
to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
Crosstex can be sold without having such adverse effect, with such number to be
allocated pro rata among the Selling Holders and any other Persons who have been
or are granted registration rights on or after the date of this Agreement
(“Other Holders”) who have requested participation in the Piggyback Registration
(based, for each such Selling Holder or Other Holder, on the percentage derived
by dividing (A) the number of Registrable Securities proposed to be sold by such
Selling Holder or such Other Holder in such offering; by (B) the aggregate
number of Common Stock proposed to be sold by all Selling Holders and all Other
Holders in the Piggyback Registration).
     Section 2.3 Underwritten Offering.
          (a) S-3 Registration. In the event that a Selling Holder (together
with any Affiliates that are Selling Holders) elects to dispose of Registrable
Securities under the Shelf Registration Statement pursuant to an Underwritten
Offering of at least fifteen million ($15,000,000) of Registrable Securities,
Crosstex shall, at the request of such Selling Holder, enter into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.8, and shall take all such other
reasonable actions as are requested by the Managing Underwriter in order to
expedite or facilitate the disposition of the Registrable Securities; provided,
however, that Crosstex management will not be required to participate in a
roadshow or similar marketing effort.
          (b) General Procedures. In connection with any Underwritten Offering
(i) under Section 2.2 of this Agreement, Crosstex shall be entitled to select
the Managing Underwriter or Underwriters, and (ii) under Section 2.3 of this
Agreement, the Selling Holders shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering under
Section 2.2 or Section 2.3 hereof, each Selling Holder and Crosstex shall enter
into an underwriting agreement with the Managing Underwriter or Underwriters
which contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of equity securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of,
Crosstex to and for the benefit of such underwriters also be made to and for
such Selling Holder’s benefit and that any or all of the conditions precedent to
the

6



--------------------------------------------------------------------------------



 



obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with Crosstex or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
Crosstex and the Managing Underwriter; provided, however, that such withdrawal
must be made prior to the pricing of such Underwritten Offering hereof to be
effective. No such withdrawal or abandonment shall affect Crosstex’s obligation
to pay Registration Expenses.
     Section 2.4 Sale Procedures. In connection with its obligations contained
in Sections 2.1, 2.2 and 2.3, Crosstex will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;
          (b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement and the prospectus included therein or any supplement or amendment
thereto, and (ii) such number of copies of the Shelf Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement or other registration
statement;
          (c) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request, provided that Crosstex will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
          (d) promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the

7



--------------------------------------------------------------------------------



 



filing of the Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus included therein or any
amendment or supplement thereto, and, with respect to such Shelf Registration
Statement or any other registration statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to the Shelf
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;
          (e) immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplemental
amendment thereto, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Crosstex of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Crosstex agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
          (f) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (g) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Crosstex, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, preliminary or prospectus supplement, and a letter of like kind dated
the date of the closing under the underwriting agreement, and (ii) a “cold
comfort” letter, dated the effective date of the applicable registration
statement or the date of any amendment or supplement thereto, preliminary or
prospectus supplement and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified Crosstex’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein any supplement thereto) and as
are customarily covered in opinions of issuer’s counsel and in

8



--------------------------------------------------------------------------------



 



accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities, such other matters as such underwriters may reasonably request;
          (h) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;
          (i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Crosstex
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided that Crosstex need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with Crosstex;
          (j) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Crosstex are then listed;
          (k) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Crosstex to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (l) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
     Each Selling Holder, upon receipt of notice from Crosstex of the happening
of any event of the kind described in subsection (e) of this Section 2.4, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.4 or until it is advised in
writing by Crosstex that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Crosstex, such Selling
Holder will, or will request the Managing Underwriter or underwriters, if any,
to deliver to Crosstex (at Crosstex’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus and any prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.
     Section 2.5 Cooperation by Holders. Crosstex shall have no obligation to
include in the Shelf Registration Statement Common Stock of a Holder or in a
Piggyback Registration Common Stock of a Selling Holder who has failed to timely
furnish such information which, in

9



--------------------------------------------------------------------------------



 



the opinion of counsel to Crosstex, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
     Section 2.6 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities who is included in the Shelf
Registration Statement agrees not to effect any public sale or distribution of
the Registrable Securities during the 30 calendar day period beginning on the
date of a prospectus supplement filed with the Commission with respect to the
pricing of an Underwritten Offering, or other prospectus (including any free
writing prospectus) containing the terms of the pricing of such Underwritten
Offering; provided that the duration of the foregoing restrictions shall be no
longer than the duration of the shortest restriction generally imposed by the
underwriters on the officers or directors or any other stockholder of Crosstex
on whom a restriction is imposed and provided further that such Selling Holder
(together with any Affiliates that are Selling Holders) owns at least fifteen
million ($15,000,000) of Registrable Securities (determined by multiplying the
number of Registrable Securities owned by the average of the closing price for
Common Stock for the ten (10) trading days preceding the date of such filing).
     Section 2.7 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Crosstex’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities in a Shelf Registration
pursuant to Section 2.1, a Piggyback Registration pursuant to Section 2.2, or an
Underwritten Offering pursuant to Section 2.3, and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and NASDAQ fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for Crosstex, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance.
Except as otherwise provided in Section 2.8 hereof, Crosstex shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. In addition, Crosstex shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions and transfer taxes allocable to the sale of
the Registrable Securities.
          (b) Expenses. Crosstex will pay all reasonable Registration Expenses
in connection with a Piggyback Registration or Underwritten Offering, whether or
not any sale is made pursuant to the Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay all Selling Expenses in connection with
any sale of its Registrable Securities hereunder.
     Section 2.8 Indemnification.
          (a) By Crosstex. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, Crosstex will
indemnify and hold harmless each Selling Holder thereunder, its directors,
officers and managers, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter

10



--------------------------------------------------------------------------------



 



within the meaning of the Securities Act and the Exchange Act, against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder or underwriter or controlling Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Shelf Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its directors
and officers, each such underwriter and each such controlling Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that Crosstex will not be liable in any such case if and to the extent
that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in strict conformity
with information furnished by such Selling Holder, such underwriter or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Crosstex, its directors and officers,
and each Person, if any, who controls Crosstex within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from Crosstex to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or prospectus supplement relating to the Registrable Securities, or
any amendment or supplement thereto; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.8. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.8 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense

11



--------------------------------------------------------------------------------



 



thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, the indemnifying party
shall not settle any indemnified claim without the consent of the indemnified
party, unless the settlement thereof imposes no liability or obligation on,
includes a complete release from liability of, and does not contain any
admission of wrong doing by, the indemnified party.
          (d) Contribution. If the indemnification provided for in this
Section 2.8 is held by a court or government agency of competent jurisdiction to
be unavailable to Crosstex or any Selling Holder or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of Crosstex on the one hand and
of such Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of Crosstex on the one hand and each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph. The amount paid by an indemnified
party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any Loss which is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.8 shall be
in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

12



--------------------------------------------------------------------------------



 



     Section 2.9 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Crosstex
agrees to use its commercially reasonable efforts to:
          (a) Make and keep public information regarding Crosstex available, as
those terms are understood and defined in Rule 144 of the Securities Act, at all
times from and after the date hereof;
          (b) File with the Commission in a timely manner all reports and other
documents required of Crosstex under the Securities Act and the Exchange Act at
all times from and after the date hereof; and
          (c) So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of Crosstex, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause Crosstex to register Registrable Securities granted to the Purchasers by
Crosstex under this Article II may be transferred or assigned by the Purchasers
to one or more transferee(s) or assignee(s) of such Registrable Securities, who
(a) are Affiliates of such Purchaser, or (b) hold, collectively with its or
their Affiliates, after giving effect to such transfer or assignment, at least
fifteen million ($15,000,000) of Registrable Securities. Crosstex shall be given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and each such
transferee shall assume in writing responsibility for its obligations of the
Purchasers under this Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, Crosstex shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of Crosstex that
would allow such current or future holder to require Crosstex to include
securities in any registration statement filed by Crosstex on a basis that is
superior in any way to the piggyback rights granted to the Purchasers hereunder.
     Section 2.12 Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement. In addition, all Registrable Securities held or
acquired by Fiduciary / Claymore MLP Opportunity Fund and its Affiliates, on the
one hand, and Energy Income and Growth Fund and its Affiliates, on the other
hand, shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     Section 3.1 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, courier
service or personal delivery:

         
 
  (a)   If to Chieftain Capital Management, Inc., as agent and attorney-in-fact
for the Purchasers who are its clients under separate investment advisor
agreements:
 
       
 
      Chieftain Capital Management, Inc.
 
      12 East 49th Street
 
      New York, New York 10017
 
      Attn: Thomas D. Stern
 
       
 
      with a copy to:
 
       
 
      Seward & Kissel LLP
 
      One Battery Park Plaza
 
      New York, New York 10004
 
      Attention: Patricia A. Poglinco, Esq.
 
      Fax: (212) 480-8421
 
       
 
  (b)   If to Energy Income and Growth Fund:
 
       
 
      c/o Fiduciary Asset Management
 
      8112 Maryland Avenue, Suite 400
 
      St. Louis MO 63105
 
      Attention: Jim Cunnane
 
      Facsimile: (314) 863-4360
 
       
 
      with a copy to:
 
       
 
      Andrews Kurth LLP
 
      1350 I Street, NW, Suite 1100
 
      Washington, DC 20005
 
      Attention: Bill Cooper
 
      Facsimile: (202) 974-9537
 
       
 
  (c)   If to Kayne Anderson MLP Investment Company or Kayne Anderson Energy
Total Return Fund, Inc.:
 
       
 
      1800 Avenue of the Stars, 2nd Floor
 
      Los Angeles, CA 90067
 
      Attention: David Shladovsky, Esq.
 
      Facsimile: (310) 284-6490

14



--------------------------------------------------------------------------------



 



         
 
      and
 
       
 
      1100 Louisiana, Suite 4550
 
      Houston, Texas 77002
 
      Attention: Kevin McCarthy
 
      Facsimile: (713) 655-7359
 
       
 
      with a copy to:
 
       
 
      Vinson & Elkins L.L.P.
 
      1001 Fannin, Suite 2300
 
      Houston, TX 77002
 
      Attention: Dan Fleckman
 
      Facsimile: (713) 615-5859
 
       
 
  (d)   If to LB I Group Inc.:
 
       
 
      LB I Group Inc.
 
      c/o Lehman Brothers Inc.
 
      399 Park Avenue, 9th Floor
 
      New York, NY 10022
 
      Attention: Michael J. Cannon
 
      Facsimile: 646-758-4208
 
       
 
      with a copy to:
 
       
 
      Vinson & Elkins L.L.P.
 
      1001 Fannin, Suite 2300
 
      Houston, TX 77002
 
      Attention: Dan Fleckman
 
      Facsimile: (713) 615-5859
 
       
 
  (e)   If to Lubar Equity Fund, LLC:
 
       
 
      Lubar Equity Fund, LLC
 
      700 N. Water Street
 
      Suite 1200
 
      Milwaukee, WI 53202
 
      Attn: David J. Lubar
 
      Facsimile: (414) 291–9061
 
       
 
  (f)   If to Tortoise North American Energy Corp.:
 
       
 
      10801 Mastin, Suite 222
 
      Overland Park, KS 66210
 
      Attention: David Schulte

15



--------------------------------------------------------------------------------



 



         
 
      Facsimile: (913) 981-1021
 
       
 
      with a copy to:
 
       
 
      Blackwell Sanders Peper Martin LLP
 
      2300 Main Street, Suite 1000
 
      Kansas City, MO 64108
 
      Attention: Steven F. Carman
 
      Facsimile: (816) 983-8080
 
       
 
  (g)   If to Crosstex:
 
       
 
      Crosstex Energy, Inc.
 
      2501 Cedar Springs
 
      Dallas, Texas 75201
 
      Attention: Barry E. Davis
 
      Facsimile: (214) 953-9500
 
       
 
      with a copy to:
 
       
 
      Baker Botts L.L.P.
 
      2001 Ross Avenue
 
      Dallas, Texas 75201-2980
 
      Attention: Doug Rayburn
 
      Facsimile: (214) 661-4634

or, if to a transferee of such Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above. All such notices and communications shall be
deemed to have been received at the time delivered by hand, if personally
delivered; when receipt acknowledged, if sent via facsimile or sent via Internet
electronic mail; and when actually received, if sent by any other means.
     Section 3.2 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of the Purchasers under this Agreement may be transferred or
assigned by such Purchaser in accordance with Section 2.10 hereof.
     Section 3.4 Recapitalization, Exchanges, etc. Affecting the Common Stock.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all capital stock of Crosstex or any successor or assign
of Crosstex (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

16



--------------------------------------------------------------------------------



 



     Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.8 Governing Law. The laws of the State of Texas shall govern this
Agreement without regard to principles of conflict of laws.
     Section 3.9 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.10 Entire Agreement. This Agreement, the Purchase Agreement and
the Non-Disclosure Agreement are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein or therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein with respect to the rights granted by Crosstex set forth herein or
therein. This Agreement, the Purchase Agreement and the Non-Disclosure Agreement
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
     Section 3.11 Amendment. This Agreement may be amended only by means of a
written amendment signed by Crosstex and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.12 No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

17



--------------------------------------------------------------------------------



 



[The remainder of this page is intentionally left blank.]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  CROSSTEX ENERGY, INC.    
 
           
 
  By:        
 
     
 
William W. Davis    
 
      Executive Vice President and Chief Financial Officer    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  CHIEFTAIN CAPITAL MANAGEMENT, INC., as agent and
attorney-in-fact for the Purchasers who are its clients under separate investor
advisor agreements    
 
           
 
  By:        
 
     
 
Thomas D. Stern    
 
      Managing Director    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  KAYNE ANDERSON MLP INVESTMENT COMPANY    
 
           
 
  By:        
 
     
 
James C. Baker    
 
      Vice President    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC.      
 
  By:        
 
     
 
James C. Baker    
 
      Vice President    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  LB I GROUP INC.    
 
           
 
  By:        
 
     
 
Ashvin Rao    
 
      Vice President    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  LUBAR EQUITY FUND, LLC    
 
           
 
  By:   Lubar & Co., Incorporated    
 
  Its:   Manager    
 
           
 
  By:        
 
     
 
David J. Lubar    
 
      President    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  TORTOISE NORTH AMERICAN ENERGY CORP.    
 
           
 
  By:        
 
     
 
David J. Schulte    
 
      President    

[Signature Page to XTXI Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                      Purchased     Allocated   Purchaser   Shares*     Purchase
Price  
Chieftain Capital Management, Inc. as agent and attorney-in-fact for the
Purchasers who are its clients under separate investment advisor agreements
    1,710,130     $ 119,999,822.10  
Kayne Anderson MLP Investment Company
    57,005       4,000,040.85  
Kayne Anderson Energy Total Return Fund, Inc.
    285,025       20,000,204.25  
LB I Group Inc.
    313,520       21,999,698.40  
Lubar Equity Fund, LLC
    156,070       12,001,783.00  
Tortoise North American Energy Corp.
    28,510       2,000,546.70  
 
           
Total
    2,550,260     $ 180,002,095.30  
 
           

 

*   Subject to adjustment pursuant to Section 2.03 of the Purchase Agreement.

Schedule A

 



--------------------------------------------------------------------------------



 



Exhibit B – Form of Opinion of Crosstex Counsel
     Capitalized terms used but not defined herein have the meanings assigned to
such terms in the Stock Purchase Agreement (the “Purchase Agreement”). Crosstex
shall furnish to the Purchasers at the Closing an opinion of Baker Botts L.L.P.,
counsel for Crosstex, addressed to the Purchasers and dated the Closing Date in
form reasonably satisfactory to Vinson & Elkins L.L.P., counsel for the
Purchasers, stating that:
     (i) Crosstex has been duly incorporated and is validly existing in good
standing as a corporation under the Delaware General Corporation Law (the
“DGCL”) with all necessary corporate power and authority to own or lease its
properties and to carry on its business as its business is now conducted as
described in Crosstex’s Annual Report on Form 10-K for the period ended December
31, 2005 (the “Annual Report”) and Crosstex’s Quarterly Report on Form 10-Q for
the quarter ended March 31, 2006 (the “10-Q”). Crosstex is duly registered or
qualified as a foreign corporation for the transaction of business under the
laws of the jurisdictions set forth in Exhibit A to such opinion.
     (ii) Each of the subsidiaries of Crosstex listed on Annex 1 (the “Crosstex
Subsidiaries,” and, collectively with Crosstex, the “Crosstex Entities”) has
been duly formed and is validly existing and in good standing under the laws of
the jurisdiction of its formation with all necessary, partnership or limited
liability company power and authority to own, lease, use or operate its
respective properties. Each of the Crosstex Subsidiaries is duly qualified or
registered for the transaction of business and in good standing as a foreign
limited partnership or limited liability company, as applicable, in each of the
jurisdictions set forth in Exhibit B to such opinion.
     (iii) To our knowledge, except as described in the Annual Report and the
10-Q, and except for options granted pursuant to the Crosstex Energy, Inc.
Long-Term Incentive Plan, there are no outstanding or authorized (i) options,
warrants, preemptive rights, subscriptions, calls, or other rights, convertible
or exchangeable securities, agreements, claims or commitments of any character
obligating Crosstex to issue, transfer or sell any shares of Common Stock or
other equity securities in Crosstex or securities convertible into or
exchangeable for such securities, (ii) obligations of Crosstex to repurchase,
redeem or otherwise acquire any equity interests of Crosstex or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which any Crosstex Entity is a party with
respect to the voting of the equity interests of any Crosstex Entity. To our
knowledge, none of the offering or sale of the Purchased Shares or the
registration of the Purchased Shares pursuant to the Registration Rights
Agreement, all as contemplated by the Purchase Agreement, gives rise to any
rights for or relating to the registration of any Common Shares or other
securities of Crosstex.
     (iv) Crosstex owns of record, directly or indirectly, all of the issued and
outstanding equity interests of each of the Crosstex Subsidiaries, free and
clear of any Liens in respect of which a financing statement under the Uniform
Commercial Code naming any of the Crosstex Entities as debtor is on file in the
office of the Secretary of State of Delaware or the office of the Secretary of
State of Texas, and all such ownership interests have been duly authorized,
validly issued and are fully paid (to the extent required in the organizational
documents of the Crosstex Subsidiaries, as applicable) and non-assessable
(except as such

 



--------------------------------------------------------------------------------



 



nonassessability may be affected by matters described in Sections 17-303 and
17-607 of the Delaware LP Act, as applicable).
     (v) The Purchased Shares to be issued and sold to the Purchasers by
Crosstex pursuant to the Purchase Agreement, have been duly authorized and when
issued and delivered to the Purchasers against payment therefor in accordance
with the terms of the Purchase Agreement, will be validly issued, fully paid and
nonassessable.
     (vi) None of the offering, issuance and sale by Crosstex of the Purchased
Shares or the execution, delivery and performance of the Purchase Agreement and
Registration Rights Agreement (A) constitutes a violation of the certificate of
incorporation or bylaws, each as amended to date, of any of the Crosstex,
(B) constitutes a breach or violation of, or a default under (or an event which,
with notice or lapse of time or both, would constitute such an event), any
agreement filed or incorporated by reference as an exhibit to the Annual Report
or (C) results or will result in any violation of the DGCL or U.S. federal law,
which in the case of clauses (B) or (C) would be reasonably likely to have a
Crosstex Material Adverse Effect; provided, however, that no opinion is
expressed pursuant to this paragraph (vi) with respect to federal or state
securities or anti-fraud statutes, rules or regulations.
     (vii) Each of the Purchase Agreement and Registration Rights Agreement has
been duly authorized and validly executed and delivered on behalf of Crosstex
and is enforceable against Crosstex except as the enforceability thereof may be
limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (B) public policy, applicable law relating to fiduciary duties
and indemnification and an implied covenant of good faith and fair dealing.
     (viii) Except for the approvals required by the Commission in connection
with Crosstex’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or filing with
any U.S. federal or Delaware court, governmental agency or body having
jurisdiction over the Crosstex Entities or any of their respective properties is
required for the issuance and sale by Crosstex of the Purchased Shares, the
execution, delivery and performance of each of the Purchase Agreement and
Registration Rights or the consummation of the transactions contemplated by the
Purchase Agreement and Registration Rights Agreement, except those that have
been obtained or as may be required under state securities or “Blue Sky” laws,
as to which we do not express any opinion.
     (ix) To our knowledge, there is no action, suit, proceeding or
investigation pending against the Crosstex Entities before any court or
governmental agency that questions the validity of the Purchase Agreement or the
Registration Rights Agreement, or the right of Crosstex to enter into such
agreements.
     (x) Crosstex is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



     (xii) Assuming the accuracy of the representations and warranties of each
Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Shares pursuant to the Purchase Agreement is exempt from registration
requirements of the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



Annex 1
Crosstex Holdings GP, LLC, a Delaware limited liability company
Crosstex Holdings LP, LLC, a Delaware limited liability company
Crosstex Holdings, L.P., a Delaware limited partnership
Crosstex Energy GP, LLC, a Delaware limited liability company
Crosstex Energy GP, L.P., a Delaware limited partnership
Crosstex Asset Management GP, LLC, a Delaware limited liability company
Crosstex Asset Management, L.P., a Delaware limited partnership

 